Citation Nr: 1028762	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  05-28 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a thoracic and low back 
disability.

2.  Entitlement to service connection for a gastrointestinal 
disability.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to July 
1983.     

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an April 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In May 2010, the Veteran presented sworn testimony at a personal 
hearing in San Antonio, Texas which was chaired by the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the Veteran's VA claims folder.  
Additionally, evidence has been associated with the Veteran's 
claims folder accompanied by a waiver of consideration by the 
agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record is in equipoise as 
to whether the Veteran's current thoracic and low back disability 
is related to his period of military service.  

2.  The competent evidence does not support a finding that the 
Veteran is currently diagnosed with a gastrointestinal 
disability.

3.  The Veteran's service-connected hemorrhoids are manifested by 
pain, swelling, and frequent recurrences.  There is no evidence 
of persistent bleeding with secondary anemia, or fissures. 

4.  The medical and other evidence of record does not indicate 
that the Veteran's service-connected hemorrhoids are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's currently diagnosed thoracic and low back 
disability was incurred in military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2009).

2.  A gastrointestinal disability was not incurred in or 
aggravated by the Veteran's active military service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002); 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for a disability rating in excess of 10 percent 
for service-connected hemorrhoids have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 
(2009).

4.  Application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a 
thoracic and low back disability and a gastrointestinal 
disability, as well as entitlement to a disability rating in 
excess of 10 percent for service-connected hemorrhoids.  

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice by a letter 
mailed in January 2003, and notice with respect to the effective-
date element of the claim, by a letter mailed in March 2008.  
Although the March 2008 letter which included the effective-date 
element of the claim was provided after the initial adjudication 
of the claims, the Board finds that the Veteran has not been 
prejudiced by the timing of this letter.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes that 
following the provision of the required notice and the completion 
of all indicated development of the record, the originating 
agency readjudicated the Veteran's claims in an April 2009 
supplemental statement of the case (SSOC).  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  There is no indication or reason to believe that the 
ultimate decision of the originating agency on the merits of the 
claim would have been different had complete VCAA notice been 
provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims.  There is no reasonable possibility that 
further assistance would aid in substantiating the claims.  The 
pertinent evidence of record includes the Veteran's statements, 
service treatment records, a photograph, as well as VA and 
private treatment records.  

The Veteran was afforded VA (QTC) examinations in February 2003, 
February 2006 and November 2007.  The examination reports reflect 
that the examiners interviewed and examined the Veteran, reviewed 
his past medical history, documented his current medical 
conditions, and rendered appropriate diagnoses consistent with 
the remainder of the evidence of record.  Furthermore, these 
examination reports contain sufficient information to rate the 
Veteran's hemorrhoids disability under the appropriate diagnostic 
criteria.  The Board therefore concludes that the VA examination 
reports are adequate for evaluation purposes.  See 38 C.F.R. § 
4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) [holding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate].  

The Board is cognizant of the fact that the Veteran's claims 
folder was available during the November 2007 VA examinations, 
but it is unclear whether it was available during either the 
February 2003 or February 2006 VA QTC examinations for his 
hemorrhoids.  However, such did not have an adverse effect on the 
adequacy of the examination.  Notably, as previously indicated, 
the examiners fully considered the Veteran's complaints, to 
include his complaints of pain and frequent bleeding associated 
with his hemorrhoids.  Furthermore, the examiner obtained a 
medical history from the Veteran that is consistent with the 
evidence of record.  Physical examinations were then performed 
that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has 
satisfied the notification and duty to assist provisions of the 
law and that no further action pursuant to the VCAA need be 
undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He was afforded a personal hearing in May 
2010.

Accordingly, the Board will proceed to a decision.


Service connection for a back disability

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

The Veteran is claiming entitlement to service connection for a 
thoracic and low back disability, which he contends is due to his 
military service.  As to Hickson element (1), the medical 
evidence of record indicates diagnoses of degenerative joint 
disease of the thoracic and lumbar spine as well as mild 
thoracolumbar scoliosis.  See the November 2007 VA examination 
report; see also a private treatment report from M.S.M., M.D. 
dated in May 2009.  Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service 
incurrence of a disease or injury, the Veteran asserts that he 
injured his back in 1965 during service in the Philippines when 
he moved 40-pound chemicals for film processing and he 
experienced pain in his upper back.  Further, he stated that in 
1975, he was lifting supplies weighing between one and 50 pounds 
when he pulled his back again.  Finally, he reported that he had 
numerous strains until his retirement from the Air Force.  See 
the November 2007 VA examination report; see also the May 2010 
Board Hearing transcript, page 3.  

The Board notes that the Veteran is competent to attest to 
experiencing such accidents during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).  
Therefore, although the Veteran as a lay person has not been 
shown to be capable of making medical conclusions, he is 
competent to report the circumstances of injuring his back during 
his period of active military service.  There is nothing in the 
claims folder to suggest that the Veteran did not sustain the 
accidents as described and the Board finds his testimony 
regarding the incidents to be credible.  

Although the Veteran's service treatment records do not document 
these specific in-service accidents as reported by the Veteran, 
his service treatment records document treatment on multiple 
occasions for his back.  Specifically, a March 1975 service 
treatment record documents his complaints of back pain.  Further, 
a February 1979 record indicates a diagnosis of acute back 
strain.  A January 1980 record also shows complaints of pain in 
the thoracic area, and that the pain lasted off and on.  Finally, 
the Veteran was placed on a physical profile in May 1981 for a 
muscle strain in his mid-back, and prescribed to avoid heavy 
lifting.  

Accordingly, the Veteran's statements as well as his service 
treatment records indicate that he sustained and received 
treatment for back injuries during his period of military 
service.  As such, Hickson element (2) has been met.

Turning to Hickson element (3), medical nexus, the record 
contains conflicting medical opinions which address the issue of 
medical nexus. 

The Board has the authority to "discount the weight and probity 
of evidence in the light of its own inherent characteristics and 
its relationship to other items of evidence."  See Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court 
has held that the Board may not reject medical opinions based on 
its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 
(1993).

In support of his claim, the Veteran submitted a private 
treatment report from Dr. M.S.M. dated in May 2009.  Dr. M.S.M. 
concluded in the private treatment report that "[The Veteran] 
probably, after reviewing the MRIs, has degenerative changes but 
mostly the cause of pain was during military service."  Dr. 
M.S.M.'s rationale was based on his clinical experience, a 
physical examination of the Veteran, consideration of the 
Veteran's entire medical history, and a review of the Veteran's 
pertinent service treatment records.  

In contrast to the opinion of Dr. M.S.M., the November 2007 VA 
examiner reported that the Veteran's low back disability was not 
related to his period of military service.  Specifically, the 
November 2007 VA examiner concluded that "[t]he current 
thoracolumbar spine pain is not caused by the result of active 
duty service from repetitive trauma or heavy lifting by the 
[Veteran]."  The VA examiner's rationale was based on the 
absence of a longstanding history of complaints of back pain 
during the Veteran's service record.  In particular, he noted 
that the documentation in the Veteran's service record showed 
that the Veteran's back pain was treated "conservatively," and 
that there were no radicular-type problems noted at any time.  He 
also considered the absence of any complaints of recurrent back 
pain on the Veteran's March 1983 retirement physical examination.  
He further reported that the complaints from the Veteran seemed 
to have increased after his discharge from service.  

The opinion of Dr. M.S.M. as well as the opinion of the VA 
examiner appear to have been based upon thorough review of the 
record and thoughtful analysis of the Veteran's entire history 
and current medical condition.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999) [the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of seemingly 
equal probative value, the Board finds that the evidence of 
record is in equipoise as to the matter of whether the Veteran's 
current thoracic and low back disability is related to his period 
of military service.  The benefit of the doubt rule is therefore 
for application.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2009).  As 
such, Hickson element (3), and thereby all three elements, has 
been satisfied.   

In conclusion, for reasons and bases expressed above, the benefit 
sought on appeal, entitlement to service connection for a 
thoracic and low back disability is granted.


Service connection for a gastrointestinal disability

Analysis

The law and regulations generally pertaining to service 
connection claims have been set forth above and will not be 
repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).

The Veteran is claiming entitlement to service connection for a 
gastrointestinal disability, which he contends is due to his 
military service.  With respect to Hickson element (1), the 
competent medical evidence of record does not demonstrate that 
the Veteran is currently diagnosed with a chronic 
gastrointestinal disability.

After conducting a thorough examination of the Veteran's body, 
the November 2007 VA examiner reported "Recurring gastritis 
currently inactive."  He further reported in a December 2007 
addendum that "the [Veteran] does not have chronic 
gastroenteritis" and that the Veteran's recurring gastritis was 
not a "chronic" disability.  

The VA examiner's opinions were based on the absence of any 
abnormalities upon examination of the Veteran's abdomen and 
internal organs.  Furthermore, the November 2007 VA examination 
appears to have been based upon thorough review of the record and 
thoughtful analysis of the Veteran's entire history.  See Bloom 
v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent to 
which it reflects "clinical data or other rationale to support 
his opinion"].  

The Board adds that a private treatment record dated in January 
1990 documents the Veteran's complaints of "stomach problems."  
However, there is no evidence of a diagnosed gastrointestinal 
disability.  Additionally, a VA QTC examiner noted in a February 
2003 examination that an examination of the Veteran's abdomen was 
"benign," specifically that it was soft and nontender with 
positive bowel sounds throughout.  Further, a private treatment 
letter from Dr. D.O. dated in January 2010 indicates that after 
examination of the Veteran and analysis of laboratory results, 
his pancreas is normal.  
  
The Board notes that the Veteran, while entirely competent to 
report his symptoms both current and past (including abdominal 
pain, nausea, and vomiting), has presented no clinical evidence 
of a diagnosis of a currently diagnosed chronic gastrointestinal 
disability.  In the absence of evidence indicating that the 
Veteran has the medical training to render medical or psychiatric 
opinions, the  Board must find that his contention with regard to 
a diagnosis of a gastrointestinal disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-95 (1992); see also 
38 C.F.R. § 3.159(a)(1) (2009) [competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, statements, 
or opinions].  Accordingly, the statements offered by the Veteran 
in support of his own claim are not competent evidence of a 
current gastrointestinal disability.  

The Veteran has been accorded ample opportunity to present 
competent evidence in support of his claim.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.")  

In reaching this determination, the Board observes that the 
Veteran's service treatment records indicate treatment on 
multiple occasions for and diagnoses of acute gastroenteritis.  
Additionally, a private treatment report from L.N.R., M.D. dated 
in December 1996 documents a diagnosis of a previous history of 
gastritis with antibodies positive for H. pylori.  Moreover, 
laboratory testing conducted by Dr. D.O. in December 2002 was 
also positive for H. pylori.   

The Board recognizes the Court's decision in McClain v. 
Nicholson, 21 Vet. App. 319 (2007) [holding that the presence of 
a chronic disability at any time during the claim process can 
justify a grant of service connection where the record otherwise 
supports it, even where the most recent diagnosis is negative].  
However, while the evidence shows that the Veteran has 
experienced gastrointestinal complaints and symptoms, the Board 
finds the opinion of the November 2007 VA examination that the 
Veteran did not have chronic disease to be highly probative.  
Furthermore, chronic disability has not been noted at any time 
during the pendency of this claim, which dates to January 2003.

Because the competent evidence of record does not substantiate a 
current diagnosis of a gastrointestinal disability, the first 
Hickson element is not met, and service connection is not 
warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 
(Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. 
Cir. 1998) [service connection cannot be granted if the claimed 
disability does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
gastrointestinal disability.  The benefit sought on appeal is 
accordingly denied.  



Additional comment

The Board views its discussion above as sufficient to inform the 
Veteran of the elements necessary to reopen his claim should he 
desire to do so in the future.  See Graves v. Brown, 8 Vet. App. 
522, 524 (1996).  In particular, it is incumbent upon him to 
submit to VA competent evidence which includes a diagnosis of the 
claimed disability as well as nexus evidence which serves to link 
such diagnosed disability to his military service.  See Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].


Higher evaluation for hemorrhoids

Pertinent legal criteria

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to represent 
the average impairment of earning capacity resulting from 
disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).  Separate diagnostic codes identify the 
various disabilities.  See 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).

A request for an increased rating must be viewed in light of the 
entire relevant medical history.  See 38 C.F.R. § 4.1 (2009); see 
also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, 
where entitlement to compensation has already been established 
and increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings."

The Veteran's service-connected hemorrhoids disability is rated 
under Diagnostic Code 7336 [hemorrhoids, external or internal].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an individual's 
relevant medical history, diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7336 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the Veteran's case (hemorrhoids).  The 
Board can identify nothing in the evidence to suggest that 
another diagnostic code would be more appropriate, and the 
Veteran has not requested that another diagnostic code be used.  

Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 7336.

Under Diagnostic Code 7336 [hemorrhoids], the following levels of 
disability are included.

20%:  With persistent bleeding and with secondary anemia, 
or with fissures.

10%:  Large or thrombotic hemorrhoids, irreducible, with 
excessive redundant tissue, evidencing frequent 
recurrences.

0%:  Mild or Moderate.

See 38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

Analysis

The Veteran's service-connected hemorrhoid disorder is assigned a 
10 percent disability rating under Diagnostic Code 7336.  As 
explained above, to obtain a 20 percent disability rating, the 
evidence must demonstrate hemorrhoids with persistent bleeding 
and with secondary anemia, or with fissures.     


In February 2003, the Veteran was afforded a VA QTC examination.  
The Veteran complained of frequent hemorrhoids, although he noted 
that they were never thrombosed.  His treatment for the 
hemorrhoids included sitz baths in warm water, suppositories, and 
additional fiber in his diet.  He also stated that he experienced 
functional impairment from the hemorrhoids due to frequent 
bleeding and prolapsing.  He further reported that he cannot eat 
certain foods, and was restricted from heavy lifting and driving 
his car for long periods of time.

Upon examination of the Veteran's rectum, the VA QTC examiner 
documented the presence of several hemorrhoids, although he 
indicated no evidence of recent bleeding, thrombosis, or 
fissures.  A digital examination revealed a normal sphincter and 
a normal prostate.  

The Veteran sought treatment from W.E.B., M.D. in June 2005 for 
his hemorrhoids.  The Veteran reported that his hemorrhoids were 
very painful and swollen, and that he used ice to treat them.  
Upon examination, Dr. W.E.B. noted the absence of bleeding 
associated with the hemorrhoids, and prescribed medication.

An additional VA QTC examination report dated in February 2006 
similarly noted the Veteran's treatment of his hemorrhoids with 
pain medication, sitz baths, sitting on a pillow when driving his 
car, as well as avoiding spicy foods, lifting heavy objects, and 
prolonged sitting or standing.  The Veteran also reported that 
that the hemorrhoids bleed if he is constipated, and that he must 
manually reinsert the hemorrhoids after each bowel movement.  

Upon examination of the Veteran's rectum, the examiner noted the 
absence of ulceration, fissures, reduction of lumen, fistula, or 
the presence of hemorrhoids.  The examiner further reported that 
the Veteran's hemorrhoids did not cause significant anemia or 
malnutrition.   

The Veteran was afforded a VA examination in November 2007.  He 
denied any bleeding associated with the hemorrhoids, although he 
reported occasional constipation, use of medication, and 
avoidance of spicy foods.  An examination of the Veteran's rectum 
revealed "some hemorrhoidal tags externally," otherwise 
negative for active hemorrhoids.  The VA examiner noted the 
absence of internal hemorrhoids, persistent bleeding, or 
fissures.  He diagnosed the Veteran with recurring internal and 
external hemorrhoids currently in remission.  

There is also a private treatment record from D.O., M.D. dated in 
January 2010 which indicated that a review of the Veteran's 
laboratory results showed no anemia.  

The Board adds that the Veteran testified at the May 2010 Board 
hearing that he treats his hemorrhoids with suppositories, uses a 
pillow when driving, wets toilet paper when using the restroom, 
and avoids sitting on a stool for long periods of time as well as 
eating spicy food.  See the May 2010 Board hearing transcript, 
page 15.  He further testified that he experiences "problems" 
with his hemorrhoids at least once a month which are painful in 
nature.  Id. at page 16.  Although he stated that his hemorrhoids 
bleed, he reported that he has never been diagnosed with anemia.  
Id. at pgs. 19, 21.  

It is noted that the Veteran is considered competent to report 
symptoms he is capable of observing, such as experiencing pain 
associated with his hemorrhoids.  
However, in order to warrant a 20 percent rating, the hemorrhoids 
must be manifested by persistent bleeding with secondary anemia, 
or with fissures.  Crucially, as discussed above, the competent 
medical evidence of record, to include multiple VA QTC 
examinations as well as private treatment records, is absent any 
of these criteria during the period under consideration.  
Additionally, the Veteran has specifically denied having anemia.  
Accordingly, the criteria for a 20 percent rating for hemorrhoids 
have not been met, and the Veteran's claim is therefore denied.  

In Hart, supra, the Court held that staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  
In reaching its conclusion, the Court observed that when a claim 
for an increased rating is granted, the effective date assigned 
may be up to one year prior to the date that the application for 
increase was received if it is factually ascertainable that an 
increase in disability had occurred within that timeframe.  See 
38 U.S.C.A. § 5110 (West 2002).

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's hemorrhoids were 
more or less severe during the appeal period.  Specifically, as 
discussed above, February 2003, February 2006, and November 2007 
VA QTC examination reports, as well as the private treatment 
records, indicate that the Veteran's hemorrhoids symptomatology 
has remained relatively stable throughout the period.  As such, 
there is no basis for awarding the Veteran a disability rating 
other than the currently assigned 10 percent for any time from 
November 2001 to the present. 

Extraschedular consideration

The Board has considered the question of whether an 
extraschedular rating may be appropriate for the Veteran's 
service-connected hemorrhoids.  See Bagwell v. Brown, 9 Vet. App. 
157 (1966).  Ordinarily, the VA Rating Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent period of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.21(b)(1) (2009).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the level of disability 
and symptomatology and is found to be inadequate, the Board must 
then determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

The Veteran has not identified any factors which may be 
considered to be exceptional or unusual, and the Board has been 
similarly unsuccessful.  The evidence of record indicates that 
the Veteran is currently retired.  See the November 2007 VA back 
examination report.  Prior to retirement, the Veteran was 
employed in civil service as a supervisor.  See the November 2007 
VA hemorrhoids examination report.  There is no indication that 
the hemorrhoids disability caused him to miss extended periods of 
work or created any unusual employment impairment.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired].  

In addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  The record demonstrates 
that the Veteran has not required hospitalization as a result of 
his hemorrhoids symptomatology.  

Further, the record does not demonstrate any other reason why an 
extraschedular rating should be assigned.  Accordingly, the Board 
therefore has determined that referral of the case for 
extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
is not warranted.

In denying the Veteran's claim for an increased rating, the Board 
observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on unemployability due to service-
connected disability (TDIU), either expressly raised by the 
Veteran or reasonably raised by the record involves an attempt to 
obtain an appropriate rating for a disability and is part of the 
claim for an increased rating.  In this case, the evidence of 
record does not show, and the Veteran has not asserted, that he 
is unemployable because of his service-connected hemorrhoids.  
Accordingly, the issue of TDIU has not been raised in this case.  


ORDER

Entitlement to service connection for a thoracic and low back 
disability is granted.  

Entitlement to service connection for a gastrointestinal 
disability is denied.  

Entitlement to a disability rating in excess of 10 percent for 
service-connected hemorrhoids is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


